DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 11/29/2022 have been fully considered but they are not persuasive. 
In re page 7, Applicants argue that the brightness which remains unchanged is actually of the imaging component, i.e., the brightness of the imaging light spot formed by the imaging component, and is actually the object to be captured by the camera, not the image formed by the capturing of the camera. In other words, as alleged by the examiner, the light spot as recited in pending claim 6 of the present application is actually of an image projected by the imaging component, as described in paragraph 0051 in the specification of the present application. It would be obvious to one skilled in the art that there would be actually two images formed in the technical solution as claimed in pending claim 6 of the present application, one of which is the image (referred as first image in this response) containing the imaging light spot formed by the imaging component, and the other one (referred to as second image in this response) is the image formed by the camera after collecting the imaging light spot of the image formed by the imaging component, and thus it can be concluded from the technical feature recited in pending claim 6 of the present application that it is the second image for which the exposure time is adjusted and it is the first image whose brightness is controlled to remain unchanged during the exposure time for the camera to form the second image is adjusted.
In response, the Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the brightness of the imaging light spot formed by the imaging component, and is actually the object to be captured by the camera, not the image formed by the capturing of the camera; the light spot as recited in pending claim 6 of the present application is actually of an image projected by the imaging component, as described in paragraph 0051 in the specification of the present application; there would be actually two images formed in the technical solution as claimed in pending claim 6 of the present application, one of which is the image (referred as first image in this response) containing the imaging light spot formed by the imaging component, and the other one (referred to as second image in this response) is the image formed by the camera after collecting the imaging light spot of the image formed by the imaging component, and thus it can be concluded from the technical feature recited in pending claim 6 of the present application that it is the second image for which the exposure time is adjusted and it is the first image whose brightness is controlled to remain unchanged during the exposure time for the camera to form the second image is adjusted) are not recited in the rejected claim(s).  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, claim 6 recited limitation “control the camera to collect an imaging light spot of an imaging component,” which disclosed in DeMonte.  DeMonte discloses a light spot is projected through lens 154 onto image sensor 152, which forms images, figure 2, 6B, paragraph [0046]; since claim does not specifically define “an imaging component;” therefore, “collect an imaging light spot of an imaging component,” is broadly read as “collect an imaging light spot of an image.” 

In re page 7, Applicants argue that Takita is not related to forming a target light spot by an imaging component at all. 
In response, the Examiner respectfully disagrees.
It should be noted that the feature “forming a target light spot by an imaging component,” is not recited in claim 6; claim 6 only recites limitation “control the camera to collect an imaging light spot of an imaging component,” which is disclosed in DeMonte.  DeMonte discloses a light spot is projected through lens 154 onto image sensor 152, which forms images, figure 2, 6B, paragraph [0046].

In re pages 7-8, Applicants argue that none of Demonte, Kong, or Takita discloses or teaches controlling an imaging brightness of the imaging component to remain unchanged when adjust a duration of the first exposure time according to a relationship between the energy value and a set energy range; and one skilled in the art would not be motivated by Takita to modify Demonte in view of Kong to have such additional operations when making adjustment on the exposure time as claimed in claim 6 of the present application, especially since Takita is not even related to a target light spot to be captured by the camera itself.
In response, the Examiner respectfully disagrees.
Regarding claim 6, claim 6 recited limitation “adjust a duration of the first exposure time according to a relationship between the energy value and the set energy range while controlling an imaging brightness of the imaging component to remain unchanged, if the energy value is not within the set energy range, to update the first exposure time.” The Examiner considers that the combination of DeMonte in view of Kong et al. and Takita still disclose this limitation.
DeMonte discloses a light spot is projected through lens 154 onto image sensor 152, figure 2, 6B, paragraph [0046] (i.e., to collect an imaging light spot of an imaging component with a first exposure time).  DeMonte and Kong et al. fails to disclose adjust a duration of the first exposure time according to a relationship between the energy value and the set energy range to update the first exposure time while control an imaging brightness of the imaging component to remain unchanged. 
However, Takita discloses the brightness of images (i.e., imaging brightness of the imaging component) is maintained at a predetermined level when the image-capturing frame rate has been changed (i.e., adjust a duration of the first exposure time), paragraph [0007]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte and Kong et al. by the teaching of Takita in order to provide a technique for suppressing degradation in image quality when changing the image-capturing frame rate of video (paragraph [0009]).
Note that since claim does not specifically define “an imaging component;” therefore, “an imaging component,” is broadly read as “an image.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839) further in view of Takita (US 2012/0212663).
Regarding claims 6, 10, DeMonte discloses an apparatus (camera module 150, figure 2) for adjusting an exposure time of a camera, comprising:
control the camera to collect an imaging light spot of an imaging component with a first exposure time (a light spot is projected through lens 154 onto image sensor 152, figure 2, 6B, paragraph [0046]).
DeMonte fails to disclose: 
a memory storing instructions;
a processor configured to execute the instructions to:
obtain an energy value received by a photosensitive element in the camera when the camera collecting the imaging light spot; and adjust a duration of the first exposure time according to a relationship between the energy value and the energy range, if the energy value is not within the set energy range, to update the first exposure time.
However, Kong et al discloses:
a memory storing instructions (external memory, paragraph [0026]);
a processor (microcontroller 22, figure 1, paragraph [0026]) configured to execute the instructions to:
obtain an energy value (upon imaging light from a subject, the imagers collect an array of discrete light energies, figure 1, paragraphs [0021]-[0022]; and determining brightness in step 212, figure 5, paragraphs [0038]-[0039] received by a photosensitive element in the camera when the camera collecting the imaging light spot; and 
adjust a duration of the first exposure time according to a relationship between the energy value and the energy range, if the energy value is not within a set energy range, to update the first exposure time (if average brightness is not within target brightness range, exposure time is calculated, i.e., adjusted, figure 5, steps 216, 228, paragraphs [0022]-[0023], [0041]-0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte by the teaching of Kong et al. in order to adjust an exposure time setting of the imager during the subsequent image capture based on the calculated exposure time (paragraph [0005]).
DeMonte and Kong et al. fails to disclose adjust a duration of the first exposure time according to a relationship between the energy value and the energy range while control an imaging brightness of the imaging component to remain unchanged. 
However, Takita discloses the brightness of images (i.e., imaging brightness of the imaging component) is maintained at a predetermined level when the image-capturing frame rate has been changed (i.e., adjust a duration of the first exposure time), paragraph [0007].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte and Kong et al. by the teaching of Takita in order to provide a technique for suppressing degradation in image quality when changing the image-capturing frame rate of video (paragraph [0009]).
Regarding claim 7, Kong et al. discloses wherein the apparatus is further configured to:
use the first exposure time as an optimal exposure time of the camera collecting the imaging light spot, if the energy value is within the set energy range (Kong et al. discloses in step 216 (YES) of FIG. 5, once the average pixel brightness P is within this target brightness range or margin, the control method will stop making further exposure adjustments, figure 5, paragraph [0041]).

Regarding claims 1-2, claims 1-2, are method claims correspond to apparatus claims 6-7; therefore, claims 1-2 are rejected for the same reasons given in claims 6-7, respectively.

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839) and Takita (US 2012/0212663) further in view of WANG et al. (US 2016/0205306).
Regarding claim 8, DeMonte, Kong et al. and Takita fail to disclose wherein the apparatus is specifically configured to: if the energy value is higher than an upper limit of the set energy range, reduce the duration of the first exposure time by a set amount; or if the energy value is lower than a lower limit of the set energy range, increase the duration of the first exposure time by the set amount.
However, WANG et al. discloses wherein the apparatus is specifically configured to:
if the energy value is higher than an upper limit of the set energy range, reduce the duration of the first exposure time by a set amount (WANG et al. discloses when the first average brightness value is larger than the first upper threshold, the first exposure time for capturing a next image is decreased, figure 5-6, paragraph [0054]); or
if the energy value is lower than a lower limit of the set energy range, increase the duration of the first exposure time by the set amount (WANG et al. discloses when the first average brightness value is smaller than the first lower threshold, the first exposure time for capturing a next image is increased, figures 5-6, paragraph [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte, Kong et al. and Takita by the teaching of WANG et al. in order to adjust exposure time according to the brightness value of the image (paragraph [0010]).

Regarding claim 3, claim 3 is a method claim correspond to apparatus claims 8; therefore, claim 3 is rejected for the same reasons given in claim 8.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839) and Takita (US 2012/0212663) further in view of Phan et al. (US 2013/0011078) and Ishitsu et al. (US 2011/0297837).
Regarding claims 5, 13, DeMonte, Kong et al. and Takita fail to disclose wherein a color depth of the camera is 14 bits.
However, Phan et al. discloses a camera with 14-bits color depth (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte, Kong et al. and Takita by the teaching of Phan et al. in order to derive a super-resolution image of a physical object (paragraph [0019]).
DeMonte, Kong et al., Takita and Phan et al. fail to disclose wherein the set energy range of the camera is 10000±500 eV.
However, Ishitsu et al. discloses wherein the energy range of the camera is 10000±500 eV (Ishitsu et al. discloses a gamma camera having energy equal to about tens of keV (kilo electron volt) to hundreds of keV (paragraphs [0021]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte, Kong et al., Takita and Phan et al. by the teaching of Ishitsu et al. in order to achieve a high quality image and facilitate an assemble process of the device (paragraph [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839) and Takita (US 2012/0212663) and WANG et al. (US 2016/0205306) further in view of Phan et al. (US 2013/0011078) and Ishitsu et al. (US 2011/0297837).
Regarding claim 14, DeMonte, Kong et al., Takita and WANG et al. fail to disclose wherein a color depth of the camera is 14 bits.
However, Phan et al. discloses a camera with 14-bits color depth (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte, Kong et al., Takita and WANG et al. by the teaching of Phan et al. in order to derive a super-resolution image of a physical object (paragraph [0019]).
DeMonte, Kong et al., Takita, WANG et al. and Phan et al. fail to disclose wherein the energy range of the camera is 10000±500 eV.
However, Ishitsu et al. discloses wherein the energy range of the camera is 10000±500 eV (Ishitsu et al. discloses a gamma camera having energy equal to about tens of keV (kilo electron volt) to hundreds of keV (paragraphs [0021]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte, Kong et al., Takita and WANG et al. and Phan et al. by the teaching of Ishitsu et al. in order to achieve a high quality image and facilitate an assemble process of the device (paragraph [0002]).

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          12/03/2022